 

S. DISLRICT COUR
Case 1:19-mj-00077-BP _Document1 Filed 07129] NORFHBILD ST RDEOR TEXAS

   

 

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT] COYRPUE 29 2018

 

 

 

 

 

 

for the 7]/D ame
Northern District of Texas ce a COURT
United States of America ) { oe ,
Vv. )
) Case No.
MICHAEL NELSON
) i
) 1-19MJ-00774

 

 

Defendanits)

TELEPHONIC CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and.belief.

 

 

On or about the date(s) of unknown to July 17, 2019 inthe county of ___ Taylor and elsewhere in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC §§846, 841(a)(1) and Conspiracy to Distribute and Possess with Intent to Distribute 500 grams or
(b)(1)(A) (viii) more of a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II Controlled Substance.

This criminal complaint is based on these facts:

See attached affidavit of FB! SA Sean Means which is incorporated herein.

mf Continued on the attached sheet.

Sn f AS

Attested to by the Applicant, FBI Special Agent Sean E. Means, // Complainant's signature

 

 

in accordance with the requirements of Federal Rules of Sean Means, Special Agent - FBI
Criminal Procedure, Rule 4.1, by telephone, on Printed name
this day of July, 2019.
Date: 07/29/2019 We ya ; Lon, , q ‘
- Judge's signaflure ¢
City and state: Wichita Falls, TX HAL R. RAY, Jr. , United States Magistrate Judge

 

Printed name and title
 

Case 1:19-mj-00077-BP Document1 Filed 07/29/19 Page 2of6 PagelID 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Sean E. Means, being first duly sworn, depose and say:

I. Introduction

L, My name is Sean E. Means, I am a Special Agent with the Federal Bureau
of Investigation (FBI), and have been so employed since 2006. I am currently assigned
to the Abilene, Texas, Resident Agency. As part of my duties and responsibilities as an
FBI Special Agent, I am authorized to investigate crimes involving the distribution of
illegal narcotics pursuant to Title 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii). Iam
familiar with the facts of this investigation through my personal involvement and through
discussions with other law enforcement personnel involved in the investigation.

Il. Probable Cause

25 I have probable cause to believe that Rick Ben Herrera and Benito Herrera,
Jr. have violated Title 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii), that is, conspiracy
to possess with intent to distribute 500 grams and more of a detectable amount of
methamphetamine and possession with intent to distribute 500 grams and more of a
mixture or substance containing a detectable amount of methamphetamine.

3. The following information is based on my own observations, information
received by me from other law enforcement officers involved in the investigation, as well
as other witnesses and concerned parties. Since I am submitting this affidavit for the
limited purpose of establishing probable cause, I have not included every fact known to
me and other investigators. Rather, I am only submitting the facts necessary to establish

probable cause that Michael Nelson knowingly and intentionally possessed with intent to
 

Case 1:19-mj-00077-BP Document1 Filed 07/29/19 Page 3of6 PagelID 3

distribute 500 grams or more of a mixture or substance containing a detectable amount of
methamphetamine.
Ill. Background

4, On April 12, 2019, Julio Noel Robles (Robles) was interviewed at
the Taylor County Jail. Robles stated that he met Michael Nelson (Nelson)
approximately eight or nine months before the interview. Nelson told Robles that he
owns a granite business, All Star Granite, and they exchanged phone numbers. Nelson
tried to convince Robles to sell methamphetamine for him. In September 2018, Robles
went to Nelson’s house and met with Nelson. Robles also met Nelson’s roommate,
“Benny” (known to be Benito Herrera, Jr.). Nelson told Robles that he had nine
kilograms of methamphetamine to sell if Robles wanted it. Robles saw 1 or 2 gallon-
sized Ziploc bags of methamphetamine in Nelson’s kitchen cabinet. Nelson gave Robles
a bag of methamphetamine to sell. On September 17, 2018, Robles was arrested with
more than 70 grams of methamphetamine. Robles stated that the methamphetamine
came from Nelson.

5, On July 17, 2019, agents from the Taylor County (Texas) Sherriff's Office
(TCSO) and FBI received information that Rick Ben Herrera would be transporting a
quantity of methamphetamine in Abilene, Texas. Agents observed a black Ford Mustang
near Interstate 20 and Loop 322 in Abilene, Texas, driven by Rick Ben Herrera

(hereinafter referred to as Rick). The vehicle was stopped for a traffic violation. A

Affidavit for Complaint
 

Case 1:19-mj-00077-BP Document1 Filed 07/29/19 Page4of6 PagelD 4

narcotics detection canine conducted a free-air sniff of the vehicle and the canine alerted
to the odor of narcotics in the vehicle. A search of the vehicle was conducted and agents
found and seized approximately 115 grams of a crystal-like substance contained in four
baggies. The field test of the substance tested positive for methamphetamine.

6. Rick was transported to the Taylor County Sheriff's Office where he was
interviewed. He advised agents that he, together with his father, Benito Herrera, Jr.
(hereinafter referred to as Benito), and their roommate and employer at All Star Granite,
Michael Nelson, had been selling methamphetamine together for several months. Rick
advised that Nelson is the person who gets the methamphetamine and Benito and Rick
sell the methamphetamine for Nelson because Nelson doesn’t know how to sell it. Rick
also advised that there was more methamphetamine at their residence, 1134 Cabernet
Drive, Abilene, Texas.

i A search warrant for 1134 Cabernet Drive was applied for and signed by a
District Judge in Taylor County, Texas. A search of the residence resulted in the seizure
of approximately 618 grams of a crystal-like substance which tested positive for
methamphetamine, a large quantity of cash, marijuana and other drug paraphernalia, 1J70
9mm Makarov handgun, and a stolen OMNI hybrid Multi-Cal American Tactical
handgun.

8. Following the search warrant execution, Benito was interviewed. Benito

admitted to the possession of the methamphetamine seized at his residence. He also

Affidavit for Complaint
 

Case 1:19-mj-00077-BP Document1 Filed 07/29/19 Page5of6 PageIlD5

advised that he and his roommate and employer at All Star Granite, Michael Nelson, had
been selling methamphetamine together for approximately one year. Benito advised that
Nelson is the person who gets the methamphetamine.

9. On July 24, 2019, search warrants were executed on the cellular telephones
seized from Benito and Rick at the time of their arrests. The cellular telephone that was
in the possession of Benito contained numerous text messages between Benito and
telephone number 325-386-7941 which is labeled by the contact name “Mikes Hot Line”.
It is believed that this number belonged to Michael Nelson because within a string of text
messages, there are photographs taken by Nelson of himself and sent to Benito while
disinaryarious activities such as driving. Nelson also sent a photograph of a check he
intended to cash. The check is made out to “All Star Granite/Michael Nelson”.

10. Some of the text messages discuss Nelson’s trips to Oak Cliff, Texas to
purchase methamphetamine. In another conversation, Nelson gives Benito and Rick
instructions pertaining to their employment at All Star Granite (Nelson’s company where
Benito and Rick are working), as well as instructions from Nelson to Benito and Rick
pertaining to distributing methamphetamines and collecting money from those sales.

11. On July 11, 2019, text messages between Benito and Nelson indicate that
Nelson had collected money from Benito and taken it to someone who had provided
narcotics. The discussion includes Nelson saying he wants to raise the price to 400 from

350 because he is taking a lot “of risk not to profit”. Benito then tells Nelson “I’m taking

Affidavit for Complaint
 

Case 1:19-mj-00077-BP Document1 Filed 07/29/19 Page 6of6 PagelD 6

all the risk for selling them, and not to make anything for selling urs (sp), I bought the
same like u, and I’m good at 350 that’s 50% profit”.

In a text message on July 15, 2019, between Nelson and Benito, Nelson told
Benito, “Ok u can sell your 18 I just sold mine”.

CONCLUSION

11. Based upon all of the information set forth in this application, I believe
there is probable cause to believe that Michael Nelson have committed a violation of
Title 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A)(viii), that is, Conspiracy to Distribute
and Possess with intent to distribute 500 grams and more of a mixture or substance

containing a detectable amount of methamphetamine.

 

On © Fa

 

Sean E. Means, Special Agent
Federal Bureau of Investigation

Attested to by the Applicant, FBI Special Agent Sean E. Means, in accordance
with the requirements of Federal Rules of Criminal Procedure, Rule 4.1, by telephone, on

this 2 ATH day of July, 2019.
Vedat 2. Yor fh

HALR.RAY,JR. 4%
United States Magistrate Judge

Affidavit for Complaint
